Citation Nr: 0805217	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  04-38 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for right upper 
extremity diabetic peripheral neuropathy.  

2.  Entitlement to service connection for left upper 
extremity diabetic peripheral neuropathy.  

3.  Entitlement to service connection for PTSD.

4.  Entitlement to service connection for hypertension 
including as secondary to service-connected diabetes 
mellitus.

5.  Evaluation of diabetes mellitus rated as 20 percent 
disabling.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to February 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2002, March 2003, September 
2003, and February and March 2004 rating determinations of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

A March 2002 rating decision granted service connection for 
diabetes mellitus and assigned it a 40 percent rating 
effective from May 29, 2001.  The RO proposed reduction of 
the 40 percent rating in September 2003, and reduced it to 20 
percent in February 2004, effective from May 1, 2004.  The 
veteran has appealed the February 2004 reduction of the 
rating to 20 percent.  

The veteran has appealed the RO's August 2004 denial of 
service connection for PTSD 	and the RO's March 2002 and 
March 2003 denials of service connection for hypertension.  

The RO denied service connection for diabetic peripheral 
neuropathy in March 2004.  The veteran appealed that 
decision.  In April 2005, the RO granted service connection 
for right and left lower extremity peripheral neuropathy.  In 
May 2005, the veteran stated that he wished to drop 
peripheral neuropathy of right and left extremity.  His 
representative's January 2008 Informal Hearing Presentation 
contained arguments concerning service connection for right 
and left upper extremity peripheral neuropathy.  Accordingly, 
the Board concludes that there has not been a withdrawal of 
the appeal of the matter of service connection for right and 
left upper extremity diabetic peripheral neuropathy.  

The issues of service connection for PTSD and hypertension 
and the rating for diabetes mellitus are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran does not have right upper extremity diabetic 
peripheral neuropathy.

2.  The veteran does not have left upper extremity diabetic 
peripheral neuropathy.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for right upper 
extremity diabetic peripheral neuropathy are not met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).

2.  The criteria for service connection for left upper 
extremity diabetic peripheral neuropathy are not met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

VA is required to notify the veteran and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the veteran is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2007); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was satisfied through a January 2004 
letter to the veteran that addressed all four notice elements 
and was sent prior to the initial AOJ decision in this 
matter.  The letter informed the veteran of the evidence 
required to substantiate the claims and of the veteran's and 
VA's respective duties for obtaining evidence.  The veteran 
was also asked to submit evidence and/or information, 
including that in the veteran's possession, to the AOJ.

Any deficiencies in VA's duties to notify the veteran 
concerning effective date or degree of disability for the 
claims are harmless, as service connection has been denied 
thus rendering moot any issues with respect to implementing 
an award.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, and private medical records.  A medical 
examination is not necessary for the right or left upper 
extremity diabetic peripheral neuropathy claims because the 
evidence does not indicate that the veteran has right or left 
upper extremity diabetic peripheral neuropathy.  VA has 
satisfied its assistance duties.

Pertinent criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Organic disease of the nervous system may be presumed to have 
been incurred in service if it is manifest to a degree of 10 
percent within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2007).

Service connection may be granted, on a secondary basis, for 
a disability which is proximately due to, or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2007).  Similarly, any increase in severity of a non-service 
connected disease or injury that is proximately due to or the 
result of a service connected disease or injury, and not due 
to the natural progress of the nonservice connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the non-service connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation. 38 C.F.R. § 3.322 (2007).  Additionally, 38 
C.F.R. § 3.310, the regulation which governs claims for 
secondary service connection, has been amended recently.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)).  
Since VA has been complying with Allen since 1995, the 
regulatory amendment effects no new liberalization or 
restriction in this appeal.

Analysis

Service connection is in effect for diabetes mellitus which 
is currently rated as 20 percent disabling.  

Right upper extremity

Diabetic peripheral neuropathy was not shown in service or to 
a degree of 10 percent within one year of service separation.  
The only right upper extremity neurological problem currently 
shown is carpal tunnel syndrome.  This was demonstrated on 
private electromyogram/nerve conduction study in November 
2004.  There is no medical evidence that the veteran 
currently has diabetic peripheral neuropathy of his right 
upper extremity.  In the absence of a showing of a currently 
diagnosed right upper extremity diabetic peripheral 
neuropathy disorder, service connection can not be granted.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  In light of 
the above, service connection is not warranted for right 
upper extremity peripheral neuropathy, on either a direct or 
secondary service connection basis.  

Left upper extremity 

Diabetic peripheral neuropathy was not shown in service or to 
a degree of 10 percent within one year of service separation.  
There is no medical evidence of record indicating that the 
veteran currently has left upper extremity diabetic 
peripheral neuropathy.  In fact, there is no medical evidence 
of any peripheral neuropathy of the veteran's left upper 
extremity.  In the absence of a showing of a currently 
diagnosed left upper extremity diabetic peripheral neuropathy 
disorder, service connection can not be granted.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-144 (1992).  In light of the 
above, service connection is not warranted for left upper 
extremity peripheral neuropathy, on either a direct or 
secondary service connection basis.  

The veteran, being a layperson, is unable to supply a 
diagnosis of diabetic peripheral neuropathy.  Medical 
evidence is required.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993).  

The preponderance of the evidence is against the claims and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for right upper extremity diabetic 
peripheral neuropathy is denied.

Service connection for left upper extremity diabetic 
peripheral neuropathy is denied.


REMAND

Regarding PTSD, the veteran served in Vietnam from September 
24, 1970 to February 1, 1971, with Co D, 27th Engr Bn.  He 
was a Combat Demo Spec (Asst) (12B30) from September 24, 1970 
to January 7, 1971, and a Hvy Dump Trk Drv (12B20) from 
January 7, 1971 to February 1, 1971.  A private psychiatrist 
diagnosed PTSD in May 2003.  His diagnosis was based in part 
on two Vietnam stressors which might be able to be verified, 
if the veteran provides additional information.  One is the 
veteran's report that while they were working on a bridge, 
they were mortared very close by.  The date and location of 
the bridge should be provided.  The other is while he was 
driving a truck near Hue, hauling men on a low trailer, they 
came under the fire of snipers.  The date of this occurrence 
should be provided by the veteran.  Thereafter, attempts 
should be made to verify PTSD stressors.  If any stressors 
are verified, in light of 38 C.F.R. § 3.159, a VA psychiatric 
examination should be conducted as indicated below.  

After the veteran filed his claim for secondary service 
connection for hypertension in October 2002, he indicated 
that there were relevant records from the St. Mary's Medical 
Center from September through October 2002 that he wanted VA 
to obtain.  VA requested those records in November 2002 but 
never received a response.  Another attempt to obtain those 
records should be made.  38 C.F.R. § 3.159.  

There is a January 2003 VA medical opinion of record 
indicating that the veteran's diabetes mellitus had not 
caused his hypertension because there was no evidence of 
diabetic kidney disease.  At that time, there was no medical 
evidence in the record of any kidney disease.  Now, however, 
there is a report of renal insufficiency in the August 2003 
VA examination report.  Consequently, another VA examination 
should be conducted.  38 C.F.R. § 3.159.

In reference to diabetes mellitus, the veteran contended in 
December 2004 that the August 2003 VA examination was 15 
months old and that since then, his health had become worse.  
He has received treatment from the VA outpatient clinic in 
Knoxville, Tennessee and from Harjeet Narula, M.D.  Records 
of VA treatment at Knoxville since June 2003 and of Dr. 
Narula's treatment since December 2003 should be obtained as 
those are the dates of the most recent outpatient treatment 
records from VA and Dr. Narula in the claims folder.  
38 C.F.R. § 3.159.  Also, the veteran has never been given 
proper VCAA notice concerning the matter of what evidence is 
necessary to substantiate his claim for a higher rating for 
diabetes mellitus.  This should be done.  38 C.F.R. § 3.159; 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with proper 
VCAA notice concerning what evidence is 
necessary to substantiate his claim for 
a higher rating for diabetes mellitus.  

2.  Make arrangements to obtain records 
of treatment the veteran received from 
the St. Mary's Medical Center from 
September through October 2002; from 
the VA outpatient treatment clinic in 
Knoxville since June 2003; and from Dr. 
Narula since December 2003.

3.  Ask the veteran to submit a more 
specific and detailed statement 
describing his alleged PTSD stressors.  
He should be informed that specific 
dates, locations, circumstances, and 
names of those involved in the reported 
incidents would prove helpful in 
attempting to verify his stressors.  
The date and location of the bridge 
that he was working on when they were 
mortared and the date that they came 
under fire while he was driving a truck 
near Hue should be requested.

4.  Thereafter, review the file and 
prepare a summary of the veteran's 
claimed stressors, to include the 
veteran's stressors of having been 
mortared while working on a bridge in 
Vietnam, and of coming under fire of 
snipers when driving a truck near Hue 
in Vietnam.  

The summary and all associated 
documents should be sent to the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR) and/or any 
other appropriate source.  Any 
information that might corroborate the 
veteran's alleged in-service stressors 
should be requested.

5.  If, after the foregoing development 
has been accomplished, any of the 
veteran's reported stressors are 
verified, schedule him for a VA 
examination by a psychiatrist.

Prior to conducting the examination, 
the psychiatrist should be given a copy 
of this remand and the veteran's claims 
folder for review.  The diagnosis 
should be in accordance with the 
American Psychiatric Association's: 
Diagnostic and Statistical Manual of 
Mental Disorders-IV (DSM-IV).  All 
necessary special studies or tests are 
to be accomplished.

The psychiatrist must express an 
opinion as to whether the veteran meets 
the criteria for PTSD contained in DSM-
IV, and if he meets such criteria, 
whether PTSD can be related to the 
stressor or stressors reported by the 
veteran and established as having 
occurred during the veteran's active 
service.

The psychiatrist must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

6.  Schedule the veteran for an 
appropriate VA examination for diabetes 
mellitus and hypertension.  Provide the 
examiner with the claims file for 
review in conjunction with the 
examination.  All necessary special 
studies or tests are to be 
accomplished.  

The examiner should identify all 
residuals attributable to the veteran's 
service-connected diabetes mellitus.

The examiner should state whether or 
not the veteran's diabetes mellitus 
requires regulation of activities 
(i.e., avoidance of strenuous 
occupational and recreational 
activities).  The examiner should also 
indicate whether the veteran's 
service-connected diabetes mellitus 
either causes or aggravates his 
hypertension.   

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

7.  Thereafter, again consider the 
veteran's pending claims in light of 
any additional evidence added to the 
record.  If the benefits sought on 
appeal remain denied, the veteran and 
his representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


